COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Cause No 01-12-00736-CV; In re Z.L.W., A Child

            On appeal from Trial Court Case No. 2011-04570J in the 314th District Court of
            Harris County, Texas.

        On December 5, 2012, the appellee Texas Department of Family & Protective Services
filed an unopposed motion to extend time to file an appellee’s brief. We granted the motion to
extend time until December 31, 2012. No further extensions to file will be granted in this case.
See TEX. R. APP. P. 38.6.

       It is so ORDERED.


Judge=s signature: /s/ Michael Massengale
                    Acting individually



Date: December 11, 2012